COPE, Judge
(dissenting).
I respectfully dissent. While I share the panel’s questions about the items referred to in the majority opinion, the appellant has failed to provide us a transcript of the evidentiary hearing on attorney’s fees, or alternatively a statement of proceedings. See Fla.R.App.P. 9.200(b)(4); see also id. 9.200(a)(3). The most the appellant is entitled to at this point is an opportunity to supply the omitted parts of the record, id. 9.200(f)(2), failing which review should be denied. See Applegate v. Barnett Bank, 377 So.2d 1150, 1152 (Fla.1979). We have no way of knowing, for example, whether the argument made here was presented in the trial court; what the evidence was; and whether appellant made some concession below which was fatal to his position. See id. The record before us is insufficient for review.